Citation Nr: 0401153	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for claimed hepatitis C.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel





INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2002 decision by the RO.  



REMAND

The veteran and his attorney contend, in substance, that the 
veteran is entitled to service connection for hepatitis C.  
They have essentially offered two theories regarding the 
etiology of the disease.  

First, the veteran has contended that he contracted hepatitis 
during his military service from 1967 to 1969 while stationed 
at Camp Pendleton.  He specifically related that, during a 
riot in 1968, his knuckles were cut and he was exposed to a 
lot of blood; that he had dental work done in conditions that 
were unsanitary; and that he shared razors with other 
servicemen.  

It is also alleged that the disease may have incurred as a 
result of the veteran's use of drugs during and after 
service.  In the January 2003 Substantive Appeal the 
veteran's attorney argues that no assessment was made as to 
whether the veteran's service-connected psychiatric disorder 
(paranoid schizophrenia) caused the veteran to use drugs and 
in turn this usage caused the hepatitis C.  

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
U.S. Court of Appeals for the Federal Circuit held that 
38 U.S.C.A. § 1110 permits a veteran to receive compensation 
for an alcohol or drug abuse disability acquired as secondary 
to, or as a symptom of, a veteran's service-connected 
disability.  

In other words, 38 U.S.C.A. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  

Rather, the statute precludes compensation only for (a) 
primary alcohol abuse disabilities, and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.  

The Board is of the opinion that a VA examination should be 
accomplished in order to ascertain the nature and likely 
etiology of the claimed hepatitis C.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Any pertinent 
treatment records also should be obtained.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(or "VCAA") has been completed.  
Specifically, the RO should issue a 
letter providing the veteran with the 
notice required under 38 U.S.C.A. § 5103, 
to include notice of any information, and 
any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate the claim, what 
evidence they should provide, and what 
evidence VA would provide or attempt to 
provide; and, the RO should undertake any 
additional development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002).  

2.  The veteran should be scheduled for 
an appropriate VA examination(s) to 
determine the nature and likely etiology 
of the claimed hepatitis C.  The claims 
folder should be made available to, and 
reviewed by, the examiner prior to the 
examination.  To the extent possible, the 
examiner should provide an opinion as to 
whether it is as likely as not that the 
veteran suffers from current disability 
manifested by hepatitis C due to disease 
or injury in service; and, if it is 
determined that drug abuse caused the 
disease, provide an opinion as to whether 
it is as likely as not that the drug 
abuse was caused or aggravated by the 
veteran's service-connected psychiatric 
disorder (a separate psychiatric 
examination should be accomplished in 
order to procure such an opinion, if 
necessary).  
 
3.  Then, after providing the veteran 
with the appropriate time to submit 
additional evidence the RO should review 
all of the evidence of record, including 
any new evidence, and readjudicate the 
above-listed claim on appeal.  If any 
benefit sought on appeal is not granted 
an appropriate Supplemental Statement of 
the Case should be furnished to the 
veteran and his representative.  They 
should also be afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




